DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 03/09/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-8
Withdrawn claims: None
Previously cancelled claims: 9-12
Newly cancelled claims: 2
Amended claims: 1
New claims: None
Claims currently under consideration: 1 and 3-8
Currently rejected claims: 1 and 3-8
Allowed claims: None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the…at least one protease” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim, since the earlier recitation of the term has been deleted.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani (U.S. 2011/0212222 A1) in view of Faergemand et al. (U.S. 2012/0045546 A1) and Deep et al. (Deep, G., Hassan, A. N., and Metzger, L., “Exopolysaccharides modify functional properties of whey protein concentrate,” J. Dairy Sci., 95:6332-6338 (2012)).
Regarding claim 1, Nakatani discloses a method comprising (i) mixing a lactose source with whey protein ([0035], where the whey protein concentrate has a protein content of 76.0% and the sweet whey powder has a lactose content of 75.5%; [0037], which discloses mixing the whey protein concentrate with the sweet whey powder) to form an aqueous mixture ([0039]) having a solids content of from about 10-30% (w/v) ([0038], where % by weight is considered to be essentially equivalent to w/v); (ii) adding a microbial inoculum to the mixture ([0052], [0054], [0057]); and (iii) processing the mixture to which the microbial inoculum has been added, and to which at least one protease has been added ([0083]), under conditions that promote microbial fermentation to produce a whey protein fermentation product ([0058]).
Nakatani does not explicitly disclose the lactose source as being milk permeate or lactose, the ratio of the lactose source to the whey protein as being in the range from about 1:4 to about 1:10, the microbial inoculum as comprising a bacterial strain that produces a ropy exopolysaccharide, or spray-drying the whey protein fermentation product.
However, since Nakatani indicates that both the sweet whey powder and the whey protein concentrate are both comprised of protein, lactose, and ash ([0035]) such that combining the two sources effectively merely modifies the relative amounts of such components, the addition of lactose alone in place of the sweet whey powder would be obvious to a skilled practitioner, since the sweet whey powder comprises 75.5% lactose ([0035]) and appears to be utilized primarily for its lactose content.
As for the claimed ratio, Nakatani indicates that the sweet whey powder is mixed with the whey protein concentrate in a ratio that is preferably in the range of 1:2 to 2:1 ([0037]). Notably, this ratio is indicated as only being preferable, though, and the reference further teaches that any of the whey protein sources may be used individually ([0035], [0037]), thus suggesting concentrations of any such components ranging from 0-100% (w/w) would be obvious. MPEP 2123 II (“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”). Given the variable composition of the sweet whey powder and the whey protein concentrate ([0035]) and the teaching that they may be used individually or in combination, the use of a ratio of lactose source (i.e., sweet whey powder) to the whey protein of about 1:4 would be obvious to a skilled practitioner.
Regarding the bacterial strain, Faergemand et al. discloses the use of a bacterial strain that produces a ropy exopolysaccharide in the production of an acidified milk product ([0008], [0014]) that may be whey protein concentrate ([0055]).
It would have been obvious to one having ordinary skill in the art to use a bacterial strain that produces a ropy exopolysaccharide in the product of the fermented whey product of Nakatani. First, Nakatani teaches broadly that “[a]ny lactic bacteria may be used without particular limitation so far as they are usable in the whey fermentation” and lists several exemplary genera ([0054]). A skilled practitioner would be motivated to consult Faergemand et al. for additional instruction regarding particular bacteria suited for use in a fermented whey process. Since Faergemand et al. discloses bacteria that produces a ropy exopolysaccharide are particularly useful for providing particular texture characteristics to a fermented milk product ([0007]), the use of such bacteria in the process of Nakatani would be obvious to a skilled practitioner in order to manipulate the texture characteristics of the product of Nakatani.
Regarding the spray-drying step, Deep et al. discloses a whey protein fermentation product that may be spray dried (Abstract).
It would have been obvious to spray dry the whey protein fermentation product of Nakatani according to the instruction in Deep et al. First, Nakatani notes prior art wherein fermented whey is converted to powder ([0007]), but the reference does not discuss methods for converting a fermented whey product into powder. A skilled practitioner would thus be motivated to consult Deep et al. for additional instruction regarding such a step. Since Deep et al. indicates that a fermented whey material may be converted into a powder via spray drying (Abstract), a skilled practitioner would find the step of spray drying the fermented whey product of Nakatani to be obvious.
As for claim 3, Nakatani does not disclose the processing (i.e., fermentation) as involving any intermittent or continuous stirring ([0091]-[0096]), which renders performing the processing without intermittent or continuous stirring obvious.
As for claim 4, Nakatani discloses the formation of a mixture in performing the fermentation process ([0091]), which would necessarily involve some degree of gentle agitation upon mixing, thus mixing the claimed limitation obvious.
As for claim 5, Nakatani disclose the whey protein as being whey protein concentrate ([0035], [0037]).
As for claim 6, Nakatani discloses the whey protein as having a protein content in the range of 40-85% (w/w) (specifically, 76.0%) ([0035]).
As for claim 7, Nakatani discloses that the whey protein may be a mixture of liquid whey (“undiluted solutions and concentrates of whey”) to which additional whey protein concentrate may be added ([0035]).
As for claim 8, Nakatani discloses a fermentation time of from about 3-8 hours (specifically, 3 to 10 hours) ([0058]).
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1 and 3-8 over Nakatani and Faergemand; and claim 2 over Nakatani, Faergemand, and Deep et al.: Applicant's arguments have been fully considered but they are not persuasive.
Applicant first argued that Faergemand discloses the use of EPS-producing bacteria for producing spoonable, set-type and liquid yogurt as opposed to protein powder (Applicant’s Remarks, p. 4, ¶3). Applicant argued that Nakatani allegedly teaches against coagulates when the whey protein is incorporated into a liquid and heat-treated (Applicant’s Remarks, p. 4, ¶3). Applicant determined that, based on the instruction in both references, it would be undesirable to obtain a product having characteristics typical of those of ropy EPS components (Applicant’s Remarks, p. 4, ¶3 – p. 5, ¶1).
However, the aim of Faergemand does not weigh into the patentability analysis. The claim rejections rely on modifying the product of Nakatani by incorporating an EPS-producing bacteria as taught in Faergemand. Since Faergemand indicates that such bacteria are useful for providing particular texture characteristics to a fermented milk product, including “pleasant high mouth thickness and a pleasant mouth feel” ([0007]), which Examiner maintains provides adequate motivation for a practitioner to incorporate into the product of Nakatani. Production of a protein powder is further determined to be obvious based on the combination of Nakatani with Deep et al. as detailed in the updated claim rejection.
Further, there is no apparent correlation between ropy exopolysaccharides and coagulated whey protein. A ropy texture is not equivalent to coagulated protein. Applicant’s conclusion that a practitioner would not incorporate EPS-producing bacteria into the product of Nakatani on the basis of wanting to prevent ropy texture is thus unsupported by the noted sections of the references. Overriding all of Applicant’s arguments to this point is the lack of any required minimum amount of EPS-producing bacteria or any amount of produced EPS in claim 1. Where no minimum amount of either is required, the asserted undesirable textures would not be expected to materialize at relatively low concentrations, thus undermining Applicant’s assertion that ropy texture would be preferably avoided. Applicant’s arguments are thus unpersuasive.
Applicant then asserted that the claimed method is directed to the production of a powder that can be used to make a dough for protein bars that have a longer shelf life (Applicant’s Remarks, p. 5, ¶2). Applicant argued that because Nakatani and Faergemand indicate that ropiness would not be desirable in beverages, such that ropiness would be even less desirable in a spray-drying application (Applicant’s Remarks, p. 5, ¶3). Applicant also alleged that Faergemand teaches that another agent is needed in order to decrease the undesirable attributes of EPS in the resultant product (Applicant’s Remarks, p. 5, ¶4 – p. 6, ¶1).
However, that the claimed method may result in a powder that can be used for producing dough for protein bars with increased shelf life exceeds the scope of the present claims and consequently does not affect the patentability analysis. The claims do not require the use of the resultant powder for any such application, which undermines Applicant’s argument.
As for the assertion that the described attributes of a “ropy” product would be undesirable for a liquid to be spray dried, again, such arguments are moot where no minimum amount of EPS-producing bacteria or produced EPS are required to be present in the liquid. Faergemand indicates that other desirable attributes, such as “pleasant mouth feel” ([0007]), may be attributed to EPS, which provides adequate motivation for including it in the product of Nakatani. A practitioner would not absolutely conclude that process limitations of spray drying would necessarily preclude the inclusion of any EPS-producing bacteria. As for the inclusion of transglutaminase in Faergemand, the present amendment to claim 1 omitting the requirement for adding a protease does not equate to requiring the exclusion of a protease. To the extent a practitioner determined that the inclusion of transglutaminase improved the attributes of EPS, the presently-claimed method does not exclude the inclusion of such a component. Further still, the lack of minimum amounts of EPS-producing bacteria and EPS in the liquid mixture undermine arguments pertaining to any undesirable textural qualities due to EPS in the product. Applicant’s arguments are unpersuasive.
The rejection of claim 1 has been maintained herein.
The rejections of claims 3-8, which depend from claim 1 and are rejected based on at least the same prior art, are additionally maintained herein.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1 and 3-8 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793a